Case: 1:20-cr-00005-GHD-DAS Doc #: 21 Filed: 07/02/20 1 of 3 PagelD #: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
v. CRIMINAL NO. 1:20-cr-00005-GHD-DAS
RICARDO MOSLEY DEFENDANT

ORDER

On January 15, 2020, the Defendant was indicted in a single-count indictment for unlawful
possession of a firearm by a previously-convicted felon [1]. The Court subsequently entered a
Notice setting this matter for trial on August 10, 2020 [18]. The Defendant has now signed a plea
agreement, and has submitted to the Court a signed consent form indicating his consent to proceed
with a change of plea hearing via videoconference [20].

The World Health Organization, along with the Centers for Disease Control and
Prevention, has declared a global pandemic related to the spread of the COVID-19 virus,
commonly known as the “coronavirus.”! On March 27, 2020, Congress passed, and the President
of the United States signed, the CARES Act in response to the COVID-19 pandemic. On March
29, 2020, the Judicial Conference of the United States found that “emergency conditions due to
the national emergency declared by the President under the National Bmergencies Act (50 U.S.C.
1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID-19) materially affect the
functioning of the courts of the United States.” Additionally, on April 1, 2020, the Governor of

the State of Mississippi entered an executive order directing the public state-wide to “shelter-in-

 

| See Marroquin v. Pfizer, Ine., 367 F. Supp. 3d 1152, 1167 n.10 (E.D. Cal. 2019) (taking judicial notice of
World Health Organization’s List of Essential Medicines); Webb v. Jessamine Cty. Fiscal Ct., 802 F. Supp. 2d 870,
878 n.3 (E.D. Ky. 2011) (taking judicial notice of data collected by World Health Organization).

2 See Director’s Memo from James C. Duff to All United States Judges (March 29, 2020),
Case: 1:20-cr-00005-GHD-DAS Doc #: 21 Filed: 07/02/20 2 of 3 PagelD #: 33

place” and avoid gatherings of more than ten people and to limit face to face contact when possible;
while certain restrictions have now been lifted, COVID-19 remains an active threat in Mississippi.>

In the CARES Act, Congress authorized federal courts to utilize video and telephone
conferencing in connection with certain criminal proceedings, including change of plea hearings,
so long as the defendant consents to participate in the proceedings via video teleconference and
the Court makes certain findings. Specifically, Congress authorized the use of video
teleconferencing for criminal hearings if the Court finds that the proceedings “cannot be conducted
in person without seriously jeopardizing public health and safety, and the district judge in a
particular case finds for specific reasons that the plea or sentencing in that case cannot be further
delayed without serious harm to the interests of justice[.]”

On April 2, 2020, the Chief Judge of this District entered a Standing Order (see Case No.
3:20-MC-9, Standing Order [3]) specifically finding that criminal hearings cannot be conducted in
person anywhere in the District without seriously jeopardizing public health and safety and
authorizing “the use of video conferencing, or telephone conferencing if video conferencing is not
reasonably available, for all events listed in Section 15002 of the [CARES Act],” and specifying
that Judges in this district may, with the consent of the defendant after consultation with counsel,
use video conferencing, or teleconferencing if video conferencing is not reasonably available, to
conduct criminal proceedings.‘

The Court hereby specifically finds that the change of plea hearing in this matter cannot be

conducted in person without seriously jeopardizing public health and safety. As‘noted above, the

 

3 https://www.sos.ms.gov/Education-Publications/ExecutiveOrders/1466.pdf; see Coleman v. Dretke, 409
F.3d 665, 667 (Sth Cir. 2005) (taking judicial notice of factual information on state website).

4 Case No. 3:20-MC-9 [3].
Case: 1:20-cr-00005-GHD-DAS Doc #: 21 Filed: 07/02/20 3 of 3 PagelD #: 34

Court has considered the declarations from the World Health Organization, the Centers for Disease
Control, and, the recommendations from Mississippi Department of Health. Taken as a whole,
these actions by various agencies, states, and municipalities illustrate the public health and safety
concems raised by COVID-19. For all of these reasons, the Court finds that the hearing in this
matter cannot be conducted in person without seriously jeopardizing the public health and safety,
as well as the safety of the Defendant, counsel, and Court personnel. |

The CARES Act further directs that, in order for a criminal hearing to be held via
videoconference, the Court must find that the hearing cannot be further delayed without serious
harm to the interests of justice. Here, given the Defendant’s consent to appearing via
videoconference and the necessity for the Court to conduct the criminal proceedings that are
awaiting adjudication before it, the Court finds that the change of plea hearing should be held as
soon as practicable. Accordingly, the Court specifically finds that further delaying the Defendant’s
change of plea hearing would pose potential serious harm to the interests of justice.

Considering the Court’s above findings, along with the Defendant’s consent to proceed
with his change of plea hearing via videoconference, as evidenced by his Consent to Proceed By
Videoconference, which he and his counsel signed, the Defendant’s change of plea hearing will
be held via videoconference at the earliest practicable date; the Court shall issue a forthcoming
Notice setting the date and time for the hearing.

SO ORDERED, this the AE vay of July, 2020.

dt. Ne Qariten-

SENIOR U.S. DISTRICT JUDGE

 
